      Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 1 of 31




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

U.S. EQUAL EMPLOYMENT                                 )
OPPORTUNITY COMMISSION,                               )
                                                      )
        Plaintiff,                                    )
                                                      )
and                                                   )
                                                      )
MARIA CARMEN HERNANDEZ LOPEZ,                         )
                                                      )
        Intervenor Plaintiff,                         )
                                                      )
and                                                   )       Case No.: 5:18-cv-04166-MAK
                                                      )
MARBELLA DIAZ BETANCOURT,                             )
                                                      )
       Intervenor Plaintiff,                          )
v.                                                    )
                                                      )
BISCONTI FARMS, INC.,                                 )
                                                      )
       Defendant,                                     )
                                                      )
and                                                   )
                                                      )
BISCONTI MANAGEMENT, INC.,                            )
                                                      )
       Defendant.                                     )


                                      CONSENT DECREE

       Plaintiff U.S. Equal Employment Opportunity Commission ("EEOC") filed this action

against Defendants Bisconti Farms, Inc. and Bisconti Management, Inc. (hereinafter, "Defendant")

to enforce the provisions of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§ 2000e et seq. ("Title VII"), and Title I of the Civil Rights Act of 1991, 42 U.S.C. § 1981a. In its

Complaint, EEOC alleged that Defendant violated Title VII by subjecting Maria Carmen

Hernandez Lopez and a class of other aggrieved female employees to a hostile work environment
       Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 2 of 31




because of their sex (female) and by retaliating against Maria Carmen Hernandez Lopez for

opposing Defendant's unlawful employment practices.                Maria Carmen Hernandez Lopez

(hereinafter, "Intervenor Plaintiff Hernandez Lopez") and Marbella Diaz Betancourt (hereinafter,

"Intervenor Plaintiff Diaz Betancourt") subsequently intervened in the litigation.

        As a result of settlement discussions, Defendant, EEOC, Intervenor Plaintiff Hernandez

Lopez, and Intervenor Plaintiff Diaz Betancourt (hereinafter, collectively the "Parties") desire to

resolve this action without the time, expenditure, and risk of contested litigation. Accordingly, the

Parties agree that this action should be resolved through entry of this Consent Decree ("Decree").

By entering this Decree, Defendant does not admit liability for any of the Title VII claims pleaded

in EEOC's Complaint or the Intervenor Plaintiffs' Complaints. This Decree, once approved and

entered by the Court, shall fully and finally resolve all claims alleged in EEOC's and the Intervenor

Plaintiffs' Complaints filed in this case.

                                           STIPULATIONS

        A.        The Parties acknowledge the jurisdiction of the United States District Court for the

Eastern District of Pennsylvania over the subject matter of this action and the Parties to this action

for purposes of entering this Decree and, if necessary, enforcing this Decree.

        B.        Venue is proper in this judicial district for purposes of entering this Decree and any

proceedings related to enforcement of the Decree.

        C.        The Parties agree that all conditions precedent to the institution of this action have

been fulfilled.




                                                    2
     Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 3 of 31




                                            FINDINGS

        Having carefully examined the terms and provisions of this Decree, and based on the

pleadings and stipulations of the Parties, the Court finds the following:

        A.      The Court has jurisdiction over the subject matter of this action and the Parties.

        B.      The terms of the Decree are lawful, fair, adequate, reasonable, and just.

        C.      The Decree conforms to the Federal Rules of Civil Procedure and Title VII, and is

not in derogation of the rights or privileges of any person. The entry of this Decree will further

the interests of Title VII and will be in the best interest of the Parties, those for whom EEOC seeks

relief, and the public.

        NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

AS FOLLOWS:

                                          DEFINITIONS

       A.       As used in this Decree, the term "Claimant" shall mean Intervenor Plaintiff

Hernandez Lopez, Intervenor Plaintiff Diaz Betancourt, Rosalba Betancourt Corona, Maria

Medina, Yazmin Barona, Aimara Torres, Maria Teresa Hernandez, and Roxana Ramos.

       B.      As used in this Decree, the term "complaint" shall mean any allegation or report

made by any person, whether or not substantiated by evidence, whether or not made in conformity

with Defendant's established procedures (so long as knowledge of the complaint may be imputed

to Defendant), made by any means of communication, regarding potential discrimination,

harassment, or retaliation committed by any employee, officer, director, or owner of Defendant.

       C.      The term "days" shall mean calendar days unless business days are clearly specified

in a specific provision of the Decree. If any deadline referenced in this Decree shall fall on a

weekend or a federal holiday, the deadline shall be moved to the next business day.



                                                 3
     Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 4 of 31




        D.     The term "employee" shall be construed in accordance with applicable Title VII

case law defining the meaning of the term "employee" and "employer." The term "employee"

shall specifically include all full-time and part-time employees of Defendant.

        E.     The term "effective date" shall refer to the date that the Court approves and enters

this Decree as a final order of the Court.

                                             INJUNCTION

        1.     Defendant, its owners, officers, directors, agents, employees, successors, assigns,

and all persons in active concert or participation with Defendant are hereby enjoined from

engaging in any employment practice that discriminates against any employee because of sex,

including but not limited to (a) creating, facilitating, or tolerating the existence of a hostile work

environment because of sex; and/or (b) taking any adverse action, or subjecting any employee to

an adverse alteration in the terms or conditions of employment, because of sex.

       2.      Defendant, its owners, officers, directors, agents, employees, successors, assigns,

and all persons in active concert or participation with Defendant are hereby enjoined from

engaging in any form of retaliation against any person because such person has (a) opposed any

practice made unlawful or reasonably believed to be unlawful under Title VII; (b) filed a charge

of discrimination under Title VII; (c) testified, assisted, or participated in any manner in any

investigation, proceeding, or hearing under Title VII; (d) requested or received relief under this

Decree; and/or (e) asserted any rights under this Decree.




                                                 4
     Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 5 of 31




                                        MONETARY RELIEF

        3.      Defendant shall pay $200,000.00 in total monetary relief, including attorneys' fees,

to resolve all claims alleged in EEOC's and the Intervenor Plaintiffs' Complaints. This total

monetary relief shall be paid in four (4) installments, each in the amount of$50,000.00, to be paid

over a three-year term. The first $50,000.000 shall be due within fifteen (15) days of the effective

date of this Decree; the second $50,000.00 shall be due on the date that is one (1) year from the

effective date of this Decree; the third $50,000.00 shall be due on the date that is two (2) years

from the effective date of this Decree; and the fourth and final $50,000.00 shall be due on the date

that is three (3) years from the effective date of this Decree. The total monetary relief set forth in

this Paragraph shall allocated among the Claimants and shall be paid as follows:

             (a) Maria Carmen Hernandez Lopez. Defendant shall pay total monetary relief,

                including attorneys' fees, to Intervenor Plaintiff Maria Carmen Hernandez Lopez

                in the amount of $45,000.00, allocated as follows between direct monetary relief to

                Intervenor Plaintiff Maria Carmen Hernandez Lopez and attorneys' fees to the

                Community Justice Project.

                    1.   Direct Monetary Relief: $37,000.00 of the $45,000.00 total payment shall

                         be designated as compensatory damages for emotional distress and shall not

                         be subject to payroll withholdings and deductions. This direct monetary

                         relief shall be paid as follows: $10,250.00 payable within fifteen (15) days

                         of the effective date of this Decree; $10,250.00 payable on the date that is

                         one (1) year from the effective date of this Decree; $8,250.00 payable on

                         the date that is two (2) years from the effective date of this Decree; and

                         $8,250.00 payable on the date that is three (3) years from the effective date



                                                   5
Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 6 of 31




            of this Decree. Each of the aforementioned direct monetary relief payments

            shall be paid via certified bank check made payable to "Maria Carmen

            Hernandez Lopez." Defendant shall mail the aforementioned checks to

            Intervenor Plaintiff Hernandez Lopez by certified mail with return receipt

            or express overnight mail at the following address: Attn: Marielle Macher,

            Community Justice Project, 118 Locust Street, Harrisburg, PA 17101.

         n. Attorneys' Fees: $8,000.00 of the $45,000.00 total payment to Intervenor

            Plaintiff Maria Carmen Hernandez Lopez shall be designated as attorneys'

            fees and paid as follows: $2,000.00 payable within fifteen (15) days of the

            effective date of this Decree; $2,000.00 payable on the date that is one (1)

            year from the effective date of this Decree; $2,000.00 payable on the date

            that is two (2) years from the effective date of this Decree; and $2,000.00

            payable on the date that is three (3) years from the effective date of this

            Decree. Each of the aforementioned attorneys' fees payments shall be paid

            via certified bank check made payable to "Community Justice Project."

            Defendant shall mail the aforementioned checks to the Community Justice

            Project by certified mail with return receipt or express overnight mail at the

            following address: Attn: Marielle Macher, Community Justice Project, 118

            Locust Street, Harrisburg, PA 17101. Within seven (7) days of the effective

            date of this Decree, the Community Justice Project shall provide Defendant

            with an executed IRS Form W-9 for the attorney fees. At the end of the

            calendar year in which such payments are made to the Community Justice

            Project, Defendant shall report the attorneys' fees paid to the Community



                                      6
Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 7 of 31




              Justice Project to the IRS using a Form 1099-MISC and shall issue an IRS

              Form 1099-MISC to the Community Justice Project for that amount.

    (b) Marbella Diaz Betancourt. Defendant shall pay monetary relief to Intervenor

       Plaintiff Marbella Diaz Betancourt in the total amount of $45,000.00.          This

       monetary relief shall be designated as compensatory damages for emotional distress

       and shall not be subject to payroll withholdings and deductions. The monetary

       relief shall be paid as follows: $12,250.00 payable within fifteen (15) days of the

       effective date of this Decree; $12,250.00 payable on the date that is one (1) year

       from the effective date of this Decree; $10,250.00 payable on the date that is two

       (2) years from the effective date of this Decree; and $10,250.00 payable on the date

       that is three (3) years from the effective date of this Decree.        Each of the

       aforementioned monetary relief payments shall be paid via certified bank check

       made payable to "Marbella Diaz Betancourt."            Defendant shall mail the

       aforementioned checks to Intervenor Plaintiff Diaz Betancourt by certified mail

       with return receipt or express overnight mail at the following address: Attn: Alia

       Al-Khatib and Liz Chacko, Justice at Work, Inc., 990 Spring Garden, Suite 300,

      Philadelphia, PA 19123.

   ( c) Rosalba Betancourt Corona. Defendant shall pay monetary relief to Claimant

      Rosalba Betancourt Corona in the total amount of $25,000.00. This monetary relief

      shall be designated as compensatory damages for emotional distress and shall not

      be subject to payroll withholdings and deductions. The monetary relief shall be

      paid as follows: $6,250.00 payable within fifteen (15) days of the effective date of

      this Decree; $6,250.00 payable on the date that is one (1) year from the effective



                                        7
Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 8 of 31




       date of this Decree; $6,250.00 payable on the date that is two (2) years from the

       effective date of this Decree; and $6,250.00 payable on the date that is three (3)

       years from the effective date of this Decree. Each of the aforementioned monetary

       relief payments shall be paid via certified bank check made payable to "Rosalba

       Betancourt Corona." Defendant shall mail the aforementioned checks to Ms.

       Betancourt Corona by certified mail with return receipt or express overnight mail

       at an address provided by EEOC.

    (d) Maria Medina. Defendant shall pay monetary relief to Claimant Maria Medina in

       the total amount of $11,000.00.      This monetary relief shall be designated as

       compensatory damages for emotional distress and shall not be subject to payroll

       withholdings and deductions.     The monetary relief shall be paid as follows:

       $2,250.00 payable within fifteen ( 15) days of the effective date of this Decree;

       $2,250.00 payable on the date that is one (1) year from the effective date of this

       Decree; $3,250.00 payable on the date that is two (2) years from the effective date

       of this Decree; and $3,250.00 payable on the date that is three (3) years from the

       effective date of this Decree. Each of the aforementioned monetary relief payments

       shall be paid via certified bank check made payable to "Maria Medina." Defendant

       shall mail the aforementioned checks to Ms. Medina by certified mail with return

       receipt or express overnight mail at an address provided by EEOC.

   (e) Yazmin Barona. Defendant shall pay monetary relief to Claimant Yazmin Barona

       in the total amount of $37,000.00. This monetary relief shall be designated as

       compensatory damages for emotional distress and shall not be subject to payroll

      withholdings and deductions.      The monetary relief shall be paid as follows:



                                        8
Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 9 of 31




       $9,250.00 payable within fifteen (15) days of the effective date of this Decree;

       $9,250.00 payable on the date that is one (1) year from the effective date of this

       Decree; $9,250.00 payable on the date that is two (2) years from the effective date

       of this Decree; and $9,250.00 payable on the date that is three (3) years from the

       effective date of this Decree. Each of the aforementioned monetary relief payments

       shall be paid via certified bank check made payable to "Yazmin Barona."

       Defendant shall mail the aforementioned checks to Ms. Barona by certified mail

       with return receipt or express overnight mail at an address provided by EEOC.

    (f) Aimara Torres. Defendant shall pay monetary relief to Claimant Aimara Torres

       in the total amount of $11,000.00. This monetary relief shall be designated as

       compensatory damages for emotional distress and shall not be subject to payroll

       withholdings and deductions.     The monetary relief shall be paid as follows:

       $2,250.00 payable within fifteen (15) days of the effective date of this Decree;

       $2,250.00 payable on the date that is one (1) year from the effective date of this

       Decree; $3,250.00 payable on the date that is two (2) years from the effective date

       of this Decree; and $3,250.00 payable on the date that is three (3) years from the

       effective date of this Decree. Each of the aforementioned monetary relief payments

       shall be paid via certified bank check made payable to "Aimara Torres." Defendant

       shall mail the aforementioned checks to Ms. Torres by certified mail with return

       receipt or express overnight mail at an address provided by EEOC.

   (g) Maria Teresa Hernandez. Defendant shall pay monetary relief to Claimant Maria

       Teresa Hernandez in the total amount of$15,000.00. This monetary relief shall be

       designated as compensatory damages for emotional distress and shall not be subject



                                        9
Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 10 of 31




         to payroll withholdings and deductions. The monetary relief shall be paid as

         follows: $3,250.00 payable within fifteen (15) days of the effective date of this

         Decree; $3,250.00 payable on the date that is one (1) year from the effective date

         of this Decree; $4,250.00 payable on the date that is two (2) years from the effective

         date of this Decree; and $4,250.00 payable on the date that is three (3) years from

         the effective date of this Decree. Each of the aforementioned monetary relief

         payments shall be paid via certified bank check made payable to "Maria Teresa

         Hernandez." Defendant shall mail the aforementioned checks to Ms. Hernandez

         by certified mail with return receipt or express overnight mail at an address

         provided by EEOC.

      (h) Roxana Ramos. Defendant shall pay monetary relief to Claimant Roxana Ramos

         in the total amount of $11,000.00. This monetary relief shall be designated as

         compensatory damages for emotional distress and shall not be subject to payroll

         withholdings and deductions.      The monetary relief shall be paid as follows:

         $2,250.00 payable within fifteen (15) days of the effective date of this Decree;

         $2,250.00 payable on the date that is one (1) year from the effective date of this

         Decree; $3,250.00 payable on the date that is two (2) years from the effective date

         of this Decree; and $3,250.00 payable on the date that is three (3) years from the

         effective date of this Decree. Each of the aforementioned monetary relief payments

         shall be paid via certified bank check made payable to "Roxana Ramos."

         Defendant shall mail the aforementioned checks to Ms. Ramos by certified mail

         with return receipt or express overnight mail at an address provided by EEOC.

 4.      At the end of the calendar year in which any payments are made to any individual


                                          10
     Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 11 of 31




Claimants as set forth in Paragraphs 3(a)-(h), Defendant shall report the Claimant's monetary relief

to the IRS on a Form 1099-MISC, Box 3 (marked "Other Income") and shall issue an IRS Form

1099-MISC to the Claimant for that amount. There shall be no requirement that Defendant obtain

an IRS Form W-9 for any lump sum payment to be issued to any individual Claimant under this

Decree and the information contained on a W-9 Form.

        5.     Within seven (7) days from the date that Defendant makes the monetary relief

payments set forth in Paragraphs 3(a)-(h) to Ms. Hernandez Lopez, Ms. Diaz Betancourt, Ms.

Betancourt Corona, Ms. Medina, Ms. Barona, Ms. Torres, Ms. Hernandez, and Ms. Ramos,

Defendant shall send copies of the checks issued to each Claimant to Senior Trial Attorney

Catherine Sellers at EEOC's Baltimore Field Office.

       6.      For the duration of this Decree, Defendant shall retain copies of all certified or

express mail receipts demonstrating delivery of the checks referenced in Paragraphs 3(a)-(h) to

Ms. Hernandez Lopez, Ms. Diaz Betancourt, Ms. Betancourt Corona, Ms. Medina, Ms. Barona,

Ms. Torres, Ms. Hernandez, and Ms. Ramos. Defendant shall provide copies of any such receipts

to EEOC within seven (7) days of any written request for their production by EEOC.

       7.      If Defendant is unable to successfully deliver any of the checks referenced in

Paragraphs 3(a)-(h) to Ms. Hernandez Lopez, Ms. Diaz Betancourt, Ms. Betancourt Corona, Ms.

Medina, Ms. Barona, Ms. Torres, Ms. Hernandez, and/or Ms. Ramos after fourteen (14) days of

the date that any such payments are due, Defendant must promptly provide written notification to

Senior Trial Attorney Catherine Sellers at EEOC's Baltimore Field Office and identify all

person(s) to whom Defendant has been unable to deliver the checks. Such written notification

shall identify the case name and civil action number and shall be addressed: "Attn: Bisconti Farms

Consent Decree Report." Thereafter, EEOC and Defendant will work cooperatively and in good


                                                11
     Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 12 of 31




faith to arrange alternative means for delivery.

                                    SECURITY GUARANTEE

        8.      Mark F. Bisconti, in his individual capacity and by his signature below, hereby

agrees and individually guarantees that in the event that Defendant fails or is unable to timely make

any of the monetary relief payments set forth in Paragraphs 3(a)-(h), he shall promptly make any

such payments required by this Decree from his own individual assets and shall be personally

liable for any such payments. This Paragraph shall be enforceable as an Order of this Court

pursuant to the procedures set forth in Paragraph 29 below.

                      RESTRICTION OF SUPERVISORY AUTHORITY

       9.       For the duration of this Decree, Defendant shall not permit Araceli Escobar,

Nicolasa Pantoja, or Marilu Escobar to hold any supervisory position within the meaning of Vance

v. Ball State University, 570 U.S. 421 (2013), and any other controlling precedent. Araceli

Escobar, Nicolasa Pantoja, and Marilu Escobar shall be required to attend the training set forth in

Paragraph 18.

                             DESIGNATION OF EEO OFFICERS

       10.      Within seven (7) days of the effective date of this Decree, Defendant shall designate

Mark F. Bisconti and Ana Garcia as its Equal Employment Opportunity ("EEO") Officers. The

EEO Officers shall be responsible for implementing the terms of this Decree and for investigating

and responding to complaints of discrimination and harassment that employees make in

accordance with the Policies set forth in Paragraph 14. The individuals designated as EEO Officers

shall be knowledgeable of Title VII and other antidiscrimination statutes and shall receive

professional training on equal employment opportunity requirements and proficient, lawful

methods and techniques for investigating and responding to employee complaints of



                                                   12
     Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 13 of 31




discrimination and harassment. To satisfy this requirement, the EEO Officers shall, at a minimum,

attend the trainings set forth in Paragraphs 18 and 19, below. In the event that either or both of the

EEO Officers is no longer able to serve in that capacity, Defendant shall promptly identify, assign,

and train as set forth herein one or more employees to replace them as EEO Officers. Such

employees assigned to serve as EEO Officers shall not include Araceli Escobar, Nicolasa Pantoja,

Marilu Escobar, or any relatives of any or all of them.

                                       TITLE VII NOTICE

        11.    Within ten ( 10) days of the effective date of this Decree, Defendant shall post a

copy of the Notice to All Employees, attached hereto as Exhibit A (hereinafter, "Notice"), in an

employee breakroom, restroom, or other conspicuous location accessible to employees at (a)

Defendant's main office located at 1109 Furnace Road, Temple, Pennsylvania 19560; and (b) each

of the mushroom plants where Defendant's employees work. The Notice shall be posted in both

English and Spanish and shall be signed by Defendant's owners. The Notice shall be posted for

three (3) years from the effective date of this Decree. Defendant shall ensure that the Notice

required under this Paragraph remains posted, and that it is not altered, defaced, or covered by any

other material, for the duration of this Decree.

        12.    Within fifteen (15) days of the effective date of this Decree, Defendant shall also

provide a copy of the Notice referenced in Paragraph 11, above, to each of its employees. The

Notice shall be mailed to each employee at his/her last known home addresses on file with

Defendant or delivered to each employee along with his/her weekly paycheck.

       13.     Within fifteen (15) days of the effective date of this Decree, Defendant shall certify,

in writing to EEOC, that it has complied with the posting requirements in Paragraphs 11-12.




                                                   13
     Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 14 of 31




              DEVELOPMENT OF TITLE VII POLICIES AND PROCEDURES

       14.       Within fifteen (15) days of the effective date of this Decree, Defendant shall create

an anti-discrimination policy and complaint procedure for employees to make complaints of

discrimination and harassment (hereinafter, collectively referred to as "Policies"), which shall be

submitted to EEOC for review before implementation by Defendant. The Polices set forth in this

Paragraph shall be written in both English and Spanish, and Defendant shall exercise reasonable

care to ensure that the Spanish-language translations are accurate. The Policies shall comply with

Title VII and include at least the following minimum content:

             (a) Anti-Discrimination Policy. This policy shall contain (i) a description of the kinds

                of conduct that constitutes discrimination, including but not limited to sex

                discrimination and harassment; (ii) a discussion of the meaning of the phrase

                "hostile work environment"; (iii) a statement that employees will not be retaliated

                against for complaining about discrimination or harassment; (iv) a discussion of the

                kinds of retaliation prohibited under Title VII, with examples; (v) a statement that

                sexual harassment and other forms of discrimination will not be tolerated and that

                any employee (including managerial or supervisory employees) found in violation

                of the policy will be subject to disciplinary action, up to and including termination;

                and (vi) a requirement that all managerial and supervisory employees have a duty

                under the policy to promptly report any and all complaints or observations of

                alleged discrimination or harassment to the EEO Officers designated in Paragraph

                10 or any owner, and that failure to carry out this duty shall be grounds for

                disciplinary action, up to and including termination.




                                                 14
     Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 15 of 31




             (b) Complaint Procedure.      This complaint procedure shall include (i) multiple

                avenues for employees to make complaints of discrimination and harassment,

                including reporting such complaints to any managerial or supervisory employee,

                owner, or the EEO Officers designated in Paragraph 10. The complaint procedure

                shall be designed to be reasonably accessible to all employees, shall deem oral

               complaints or reports to be sufficient to trigger an investigation, and shall not

                impose unreasonable burdens or requirements on employees seeking to complain

               or report; (ii) a statement that Defendant shall promptly investigate all complaints

               or reports of discrimination and harassment; shall keep complaints and reports

               confidential except to the extent disclosure of information is necessary to conduct

               the investigation or comply with government inquiries; and shall document, in

               writing, the results of such investigations; (iii) a statement that Defendant will not

               retaliate against any individual who makes a complaint of discrimination or

               harassment or who provides information or assistance in any investigation of such

               complaint; (iv) a statement that Defendant will promptly notify the complaining

               employee of its investigation findings and any disciplinary action taken in response

               to his or her complaint; and (v) a statement that an employee may file a charge of

               discrimination with the U.S. Equal Employment Opportunity Commission or any

               applicable state fair employment practices agency (and provide contact information

               for such agencies), in addition to filing a complaint with Defendant.

       15.     Within fifteen (15) days of the effective date of this Decree, Defendant shall send

copies of the Policies referenced in Paragraph 14 to EEOC for review. Thereafter, EEOC shall be

afforded a period of fifteen (15) days to conduct a pre-implementation review of the Policies and



                                                15
     Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 16 of 31




provide any comments concerning the Policies or their implementation that EEOC deems

warranted. Upon request by EEOC, Defendant shall confer in good faith with EEOC concerning

the Policies and any EEOC comments.

        16.    Subject to any Motion filed by EEOC pursuant to Paragraph 29, within forty-five

(45) days of the effective date of this Decree, Defendant shall implement the Policies. To

implement the Policies, Defendant shall: (a) integrate the Policies, in English and Spanish, in an

employee manual or other policy manual; (b) distribute the Policies, in English and Spanish, to

each of its current owners, officers, directors, and employees (both managerial and non-

managerial); and (c) obtain a signed acknowledgement that each owner, officer, director, and

employee (both managerial and non-managerial) has read and understood the Policies. The signed

acknowledgements referenced in this Paragraph shall be retained for the duration of this Decree.

       17.     Within ten (10) days from the date that Defendant implements the Policies set forth

in Paragraph 14, Defendant shall send EEOC a copy of the final Policies implemented by

Defendant and certify, in writing to EEOC, that such Policies have been implemented in the

manner set forth in Paragraph 16.

                                    TITLE VII TRAINING

       18.     Within forty-five (45) days from the date that Defendant implements the Policies

set forth in Paragraph 14, Defendant shall provide no less than three (3) hours of mandatory

training on Title VII and Defendant's Policies to the EEO Officers designated in Paragraph 10 and

to all of Defendant's owners, officers, directors, and employees. This training shall be conducted

live and involve an interactive component. For any employees who are limited English proficient

but who speak Spanish, the training shall be presented to them in Spanish, and Defendant shall

exercise reasonable care to ensure that the Spanish presentation/interpretation is accurate. The



                                               16
     Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 17 of 31




training content shall accurately convey Title VII requirements and, at a minimum, include a

discussion of the following topics: (a) Title VII's prohibition against discrimination, harassment,

and retaliation; (b) the kinds of conduct that constitutes prohibited sex discrimination and

harassment, including examples of such conduct; (c) the kinds of retaliation prohibited under Title

VII, including examples of such conduct; (d) Defendant's Policies set forth in Paragraph 14; (e)

Defendant's procedures for reporting, investigating, and responding to allegations of

discrimination and harassment; and (f) the disciplinary consequences for any employees, including

managerial and supervisory employees, found in violation of Defendant's Policies.

        19.       Within forty-five (45) days from the date that Defendant implements the Policies

set forth in Paragraph 14, Defendant shall provide no less than two (2) hours of mandatory training

on Title VII, Defendant's Policies, and proficient, lawful methods and techniques for conducting

investigations and responding to employee complaints of discrimination and harassment to (a) the

EEO Officers designated in Paragraph 10; and (b) any other Defendant owners, officers, directors,

and employees with authority to investigate or respond to employee complaints of discrimination

and harassment. This training shall be conducted live and involve an interactive component. For

any individuals required to attend this training who are limited English proficient but who speak

Spanish, the training shall be presented to them in Spanish. The training content shall accurately

convey Title VII requirements and proficient, lawful methods and techniques for conducting

investigations and responding to employee complaints of discrimination and harassment. At a

minimum, the training shall include a discussion of the following topics:

              (a) an overview of the topics covered in the training set forth in Paragraph 18;

              (b) Defendant's requirement that all managerial and supervisory employees have a

                 duty under Defendant's Policies to promptly report any and all complaints or



                                                   17
Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 18 of 31




       observations of alleged discrimination or harassment to the EEO Officers

       designated in Paragraph 10 or any owner, and that failure to carry out this duty shall

       be grounds for disciplinary action, up to and including termination;

    (c) an acknowledgment that information regarding past complaints, allegations, or

       investigations of discrimination or harassment of a similar nature and involving the

       same individual then-being investigated shall be considered highly relevant

       evidence in any pending investigation;

    ( d) Defendant personnel conducting investigations into allegations of discrimination

       and harassment are required to research whether such past complaints or

       investigations exist by reviewing all records available to them;

    (e) Complaint and investigation procedures must be conducted in a manner reasonably

       calculated to ensuring language accessibility for all individuals with whom

       Defendant communicates ( e.g., Spanish language communications with limited

       English proficient workers whose first language is Spanish through an interpreter

       or direct communication with a Defendant official authorized to conduct the

       investigation who is a fluent Spanish language speaker);

    (f) Defendant's former employees may be sources of highly relevant evidence and

       should be contacted during investigations, if appropriate;

   (g) techniques for assessing witness credibility, particularly but not exclusively for

       situations in which there is conflicting testimony or an absence of corroboration;

   (h) the need to investigate whether corroborative evidence exists, but that corroborative

       evidence is not required to make a finding that allegations of discrimination or

       harassment are substantiated or well-founded;



                                        18
     Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 19 of 31




             (i) the need to ensure that, in response to employee complaints of discrimination and

                 harassment, Defendant undertakes corrective action reasonably calculated to end

                 any discriminatory or harassing conduct and to prevent its reoccurrence;

             (j) post-investigation procedures for monitoring the work environment, including but

                 not limited to conducting follow-up interviews of employees and explicitly asking

                 such persons whether any discrimination or harassment of a similar type to that

                investigated is ongoing or has taken place since the original complaint;

             (k) the need to monitor and audit any post-complaint or investigation personnel actions

                taken against any complainants or witnesses to any investigations to ensure that

                retaliation is not taking place;

             (I) the need to document complaint investigations, including taking and retaining notes

                of interviews conducted and fully documenting questions and answers; and

             (m) Defendant's record-retention obligations under this Decree relating to any

                discrimination and harassment complaints or investigations.

       20.      Defendant shall select one or more qualified third-parties to conduct the trainings

described in Paragraphs 18 and 19. At least fifteen ( 15) days before the date that Defendant intends

to conduct the trainings described in Paragraphs 18 and 19, Defendant shall submit to EEOC a list

of all persons (by name and job title) who will be required to attend the trainings and copies of the

proposed training curricula. To the extent that the trainings described in Paragraphs 18 and 19 are

not to be conducted by Attorneys Rick Long or Jeffrey Elliott of the law firm Kozloff Stoudt, a

signatory to this Decree and counsel of record for Defendant in this action, at least fifteen (15)

days before the date that Defendant intends to conduct the trainings described in Paragraphs 18




                                                   19
     Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 20 of 31




and 19, Defendant shall also submit to EEOC for review the name(s) and curriculum vitae of the

instructors that Defendant has selected for the trainings.

        21.     After Defendant transmits to EEOC the information set forth in Paragraph 20,

EEOC shall be afforded a period of fifteen (15) days to conduct a pre-implementation review of

the proposed instructors and training curricula and provide any comments concerning the trainings

that EEOC deems warranted. Upon request by EEOC, Defendant shall confer in good faith with

EEOC concerning the trainings and any EEOC comments.

        22.     Subject to any Motion filed by EEOC pursuant to Paragraph 29, within ninety (90)

days of the effective date of this Decree, Defendant shall conduct the trainings set forth in

Paragraphs 18 and 19. Defendant shall maintain attendance logs for all persons who attend the

trainings and retain such attendance logs for the duration of this Decree.

        23.     Within ten (10) days from the date that Defendant conducts the trainings described

in Paragraphs 18 and 19, Defendant shall send EEOC a copy of the final training curricula for each

training, a list of all persons (by name and job title) who attended each training, and a list of persons

to whom Defendant is required by this Decree to present such training but who did not receive it.

        24.     For the duration of this Decree, Defendant shall also provide the training described

in Paragraph 19 to all new EEO Officers designated after the initial date of training and to any new

Defendant owners, officers, directors, and employees who assume responsibility for investigating

or responding to employee complaints of discrimination and harassment after the initial training

date. This training shall be held within seven (7) days of the date that such individual(s) start in

their new positions or duties.




                                                  20
      Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 21 of 31




                 RECORD KEEPING AND REPORTING REQUIREMENTS

        25.     For the duration of this Decree, Defendant shall retain all documents related to (a)

the Policies set forth in Paragraph 14, including any changes to the Policies or their

implementation; (b) the training curricula, attendance logs, and acknowledgments set forth in

Paragraphs 16, 20, and 22-23; (c) any complaints of discrimination, harassment, and/or retaliation

that Defendant receives from its employees; and (d) any investigations and corrective action that

Defendant undertakes in response to such complaints. Such documents shall include, but are not

limited to, any and all written correspondence, notes, emails, photographs, video recordings, text

messages, policies, PowerPoints, training materials, memoranda, written statements, charges of

discrimination, internal complaint documents, lawsuits, witness statements, internal reports,

investigation findings, and disciplinary actions. Copies of all such documents shall be produced

to EEOC within fourteen (14) days of any written request for their production by EEOC.

        26.    For the duration of this Decree, Defendant shall report to EEOC all complaints

alleging sex discrimination, sexual harassment, and/or retaliation that it receives from employees;

all complaints from employees alleging any mistreatment, of any kind, by Araceli Escobar,

Nicolasa Pantoja, Marilu Escobar, and/or any relatives, friends, and/or agents acting on their

behalf; and Defendant's response to such complaints.

       27.     At a minimum, the reports set forth in Paragraph 26 shall include: (a) the date of

the complaint; (b) a detailed description of the complaint allegations; (c) the full name, job title,

residence address, and last known phone number(s) of the employee who made the complaint; (d)

the full name and job title of all person(s) against whom the complaint was made; (e) the full names

and job titles of all Defendant personnel who conducted or participated in the investigation of such

complaint; (f) the full name(s), job title(s), residence address(es), and last known phone number(s)



                                                 21
     Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 22 of 31




of all persons interviewed in connection with the investigation; (g) a complete narrative description

of the questions asked of, and statements made by, any persons interviewed in connection with the

investigation; and (h) any investigation findings and/or corrective actions that Defendant

undertook in response to such complaint.

        28.    The reports required by Paragraphs 26-27 shall be sent to EEOC no later than thirty

(30) days after receipt of any complaints, with a second report for each complaint due no more

than ten (10) days after Defendant takes final action in response to the complaint. All reports shall

be transmitted to Senior Trial Attorney Catherine Sellers at EEOC's Baltimore Field Office.

                 DISPUTE RESOLUTION AND COMPLIANCE REVIEW

       29.     Upon Motion of EEOC regarding any provision of this Decree, or the Intervenor

Plaintiffs regarding Paragraphs 1-4 and/or 7-9 (to the extent the Intervenor Plaintiffs possess

Article III standing regarding any alleged noncompliance), this Court may schedule a hearing for

the purpose of reviewing Defendant's compliance with this Decree. Prior to filing such Motion,

EEOC or the Intervenor Plaintiffs shall notify Defendant, in writing, of its alleged noncompliance.

Upon receipt of written notice, Defendant shall have fifteen (15) days either to correct the alleged

noncompliance, and so inform EEOC and the Intervenor Plaintiffs, or deny the alleged

noncompliance, in writing.

          (a) If the Parties cannot in good faith resolve their dispute, EEOC or the Intervenor

               Plaintiffs may file a Motion to seek review by the Court;

          (b) Each Party shall bear its own costs, expenses, and attorney fees incurred in

               connection with such action; and

          (c) Jurisdiction to resolve any dispute arising under this Decree resides in the United

               States District Court for the Eastern District of Pennsylvania.



                                                22
     Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 23 of 31




        30.     In the event that EEOC, its agents, and employees possesses a reasonable suspicion

that Defendant has violated any provision of this Decree, they shall have legal authority to enter

any of Defendant's facilities, with reasonable prior notice to Defendant and its counsel, and obtain

access to any and all documents for the purposes ofinspection and duplication, conduct interviews

or depositions of any person, inspect any area of the facility, and perform any other investigatory

technique or procedure permitted by Title VII and EEOC's regulations. EEOC shall also have the

legal authority to require appearance and testimony of Defendant's personnel (at reasonable times

and locations) at interviews or depositions and the prompt production of relevant documents to

ensure compliance with any provision of this Decree. EEOC may at any time move the Court for

a hearing for the purpose of compelling Defendant to cooperate in any aspect of this Paragraph.

Neither EEOC's authority under this Paragraph nor any other provisions of this Decree shall be

construed to limit or impair in any manner any other EEOC authority to conduct investigations of

Defendant that is provided by law, including, but not limited to, investigating charges of

discrimination filed under Title VII; the Equal Pay Act ("EPA"); the Age Discrimination in

Employment Act ("ADEA''); Titles I or V of the Americans with Disabilities Act, as amended; the

Genetic Information Nondiscrimination Act of 2008; and any other statute over which EEOC is

given jurisdiction in the future; and conducting directed investigations under the EPA, ADEA, and

any future statute that authorizes directed investigations.

                           COURT COSTS AND ATTORNEY FEES

       31.     Except as provided in Paragraph 3, above, the Parties shall each bear their own

costs, expenses, and attorney fees in this action, including the costs of compliance and monitoring.




                                                 23
     Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 24 of 31




         EFFECTIVE DATE, DURATION, AND RETENTION OF JURISDICTION

        32.     The effective date of this Decree shall be the date that the Court approves and enters

the Decree as a final order of the Court.

        33.     The provisions of this Decree shall remain in effect for a period of three (3) years

immediately following the Decree's effective date, provided, however, that if, at the end of the

three (3) year period, any disputes under Paragraph 29, above, remain unresolved, or any monetary

relief payments required by Paragraphs 3(a)-(h) remain unpaid, the duration of the Decree shall be

automatically extended until there is a final disposition of such dispute or such payment( s) are

completed.

        34.     For the duration of this Decree, this Court shall retain jurisdiction over this action

to enforce the terms of the Decree and shall have all available remedies to enforce the Decree,

including but not limited to monetary sanctions and injunctive relief.

                               MISCELLANEOUS PROVISIONS

        35.     This Decree may be executed by the Parties in counterparts.

        36.     The terms of this Decree shall be binding upon Defendant and all of its present and

future owners, officers, directors, managers, agents, representatives, successors, and assigns.

        37.     This Decree constitutes the entire agreement and commitments of the Parties on

matters raised herein and no other statement, promise, or agreement, either written or oral, made

by either Party or an agent of any Party, not contained in this Decree shall be enforceable.

        38.     If any provision(s) of this Decree is found to be unlawful, only the specific

provision(s) in question shall be affected and all other provisions of this Decree shall remain in

full force and effect.




                                                 24
   Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 25 of 31




         39.     When this Decree requires Defendant to submit reports, certifications, notices, or

other materials to EEOC, they shall be sent via email or certified U.S. mail to:

                 Catherine N. Sellers
                 Senior Trial Attorney
                 U.S. Equal Employment Opportunity Commission
                 Baltimore Field Office
                 George H. Fallon Federal Building
                 31 Hopkins Plaza, Suite 1432
                 Baltimore, MD 21201
                 Email: catherine.sellers@eeoc.gov

         40.     In the event that the Parties propose to make any modifications to this Decree by

their mutual consent, they shall submit such proposed modifications to the Court by Joint Motion,

and such modifications shall not be effective unless approved by order of the Court.

AGREED BY:

 FOR THE U.S. EQUAL EMPLOYMENT                          FOR BISC0NTI FARMS, INC. AND BISC0NTI
 OPPORTUNITY COMMISSION                                 MANAGEMENT, INC.

 SHARON FAST GUSTAFSON
 GENERAL COUNSEL                                        JEFFREY ELLIOTT
                                                        R.ICKLONG
 JAMES L. LEE                                           KOZLOFF STOUDT
 DEPUTY GENERAL COUNSEL                                2640 Westview Drive
                                                       Wyomissing, PA 19610
GWENDOLYN YOUNG REAMS                                  Phone: (610) 670-2552
ASSOCIATE GENERAL COUNSEL                              Fax: (610) 670-2591
                                                       Email: j elliott@kozloffstoudt.com;
                                                       rlong@kozloffstoudt.com
  ])&it{_ /.iuuv1g;tu vJIp wi(se,,~                    Attorneys for Defendant
DEBRA M. LAWRENCE              T W'
REGIONAL ATTORNEY                                       Dated:
                                                                 ----
Dated:    /Oj'J-3
           r      I
                   JI q
                                                       MARK F. BISCONTI
                                                       President, Bisconti Farms, Inc. and Bisconti
RONALD L. PHILLIP                                      Management, Inc.
SUPERVISORY TRIAL ATTORNEY
                                                       Dated:
Dated: /O/t)3/l1
                                                              -----
                  l


                                                25
Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 26 of 31




 CATHERINE N. SELLERS (YI A Bar No. 44563)       MARKF. BISCONTI
 Senior Trial Attorney                           In his individual capacity as to Paragraph \-only
 GREGORY A. MURRAY (PA Bar No. 316144)
 Senior Trial Attorney                           Dated:_ _ __
 EEOC - Baltimore Field. Office
 George H. Fallon Federal Building
 31 Hopkins Plaza, Suite 1432
 Baltimore, MD 21201
 Phone: (410) 209-2233
 Fax: (410) 209-2221
 Email: catherine.sellers@eeoc.gov




 FOR INTERVENOR PLAl:\'TIFF HER!"IANDEZ LOPEZ

 MO[/ a c1!a11c, f) d-r2- 1~ f-c'2.
 MARIA CAfu\.lEN HER.,'\ANDEZ LOPEZ

 Dated:/O   /i,3 /;9
 FOR INTERVENOR PLAl)';TIFF DIAZ 'BETA!l,COURT



~~L&-£?AZ,BETANCOURT


 Dated:   lo/J :?Utz.


                                                 ~
IT IS SO ORDERED:

Date~ie, ){(,           Jo f1
                                                  HONORABL~A-KEARNEY
                                                       United States District Judge
Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 27 of 31




         39.    When this Decree requires Defendant to submit reports, certifications, notices, or

other materials to EEOC, they shall be sent via email or certified U.S. mail to:

               Catherine N. Sellers
               Senior Trial Attorney
               U.S. Equal Employment Opportunity Commission
               Baltimore Field Office
               George H. Fallon Federal Building
               31 Hopkins Plaza, Suite 1432
               Baltimore, MD 21201
               Email: catherine.sellers@eeoc.gov

         40.   ln the event that the Parties propose to make any modifications to this Decree by

their mutual consent, they shall submit such proposed modifications to the Court by Joint Motion,

and such modifications shall not be effective unless approved by order of the Court.

AGREED BY:

FOR THE U.S. EQUAL EMPLOYMENT                          FOR BISCONTI FARMS, INC. AND BISCONTI
OPPORTUNITY COMMISSION                                       . EM ENT, INC.

SHARON FAST GUSTAFSON
GENERAL COUNSEL                                        JEF R.'
                                                      Ric LON
JAMES L. LEE                                           KOZLOFF STOUDT
DEPUTY GENERAL COUNSEL                                2640 Westview Drive
                                                      Wyomissing, PA 19610
GWENDOLYN      Y OlJNG   REAMS                        Phone: (610) 670-2552
ASSOC[ATE GENERAL COUNSEL                             Fax: (610) 670-2591
                                                      Emai I: j el liott@kozloffstoudt.com;
                                                      rlong@kozloffstoudt.com
                                                      Attorneys for Defendant
DEBRJ\   M. LAWRENCE
REGIONAL ATTORNEY                                     Dated:   /1>1/z-1/JJ
Dated: - - - -

                                                      MARK
                                                             (~6~
                                                               . BISCONTI
                                                      President, Bisconti Farms, Inc. and Bisconti
RONALD L. PHILLIPS                                    Management, Inc.
SUPERVISORY TRIAL ATTORNEY
                                                      Dated: IA? (   Z-'-/lt'J.
Dated:- - - -

                                               25
Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 28 of 31




                                                       /)1            fu_
 CATHERINEN. SELLERS (WA Bar No. 44563)      MARi F. BISCO~--
 Senior Trial Attorney                       ln his individual capacity as to Paragraph 8 only
 GREGORY A.MURRAY (PABarNo.316144)
 Senior Trial Attorney                       Dated:    to [34/t~
 EEOC :-- Baltimore Field Office
 George H. Fallon Federal Building
 31 Hopkins Plaza, Suite 1432
 Baltimore, MD 21201
 Phone: (410) 209-2233
 Fax: (41 0) 209-2221
 Email: catherine.sellers@eeoc.gov

 Dated: - - - -



 FOR INTERVENOR PLAINTIFF HERNANDEZ LoPEZ



 MARIA CARMEN HERNANDEZ LOPEZ

 Dated:- - - -


 FOR INTERVENOR PLACNTIFF DIAZ BETANCOURT



 MARBELLA DIAZ BETANCOURT

 Dated: _ _ __




IT IS SO ORDERED:



                                            ~A.KEARNEY
                                             United States District Judge




                                      26
Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 29 of 31




                         EXHIBIT A




                               27
       Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 30 of 31




                           NOTICE TO ALL EMPLOYEES
                   POSTED PURSUANT TO FEDERAL COURT ORDER

         This Notice is being posted pursuant to a federal court order in the matter of U.S. EEOC et
al. v. Bisconti Farms, Inc. and Bisconti Management, Inc., Civil Action No. 5:18-cv-04166-MAK
(E.D. Pa.), resolving a lawsuit filed by the U.S. Equal Employment Opportunity Commission
("EEOC"), an agency of the United States Government, against Bisconti Farms, Inc. and Bisconti
Management, Inc. ("Bisconti").

       To resolve the lawsuit, Bisconti and the EEOC have entered into a Consent Decree which
provides, among other things, that:

        (1) Bisconti is prohibited by federal court order and federal law from discriminating
            against employees because of sex, including but not limited to subjecting any
            employees to sexual harassment;

        (2) Bisconti is enjoined from retaliating against any person because he or she has opposed
            any practice made unlawful by Title VII, filed a Title VII charge of discrimination,
            participated in any investigation or proceeding under Title VII, or asserted any rights
            under the Consent Decree; and

        (3) Bisconti will provide mandatory training to all employees on sex discrimination, sexual
            harassment, and retaliation and Bisconti's policies prohibiting such discrimination.

        The EEOC enforces federal laws that prohibit discrimination in employment on the basis
of race, color, national origin, sex, religion, disability, age, pregnancy/childbirth/related medical
conditions, genetic information, or retaliation for opposing practices reasonably believed to be
discriminatory or filing or participating in a charge of discrimination. If you believe you have
been discriminated against, or retaliated against for opposing or reporting discrimination, you have
a right under federal law to contact the EEOC and to report that discrimination or retaliation.
EEOC can be reached at (800) 669-4000, TTY for the hearing impaired at (800) 669-6820, or via
e-mail at info@eeoc.gov. The EEOC is a federal law enforcement agency and charges no fees to
receive and investigate complaints.

This Notice must remain posted for three years from the date below and must not be altered,
defaced, or covered by any other material.


Date                                  For: Bisconti Farms, Inc. and Bisconti Management, Inc.



                                                 28
     Case 5:18-cv-04166-MAK Document 115 Filed 10/24/19 Page 31 of 31




                       A VISO A TODOS LOS EMPLEADOS
        PUBLICADO DE CONFORMIDAD A UNA ORDEN DE LA CORTE FEDERAL

        Este Aviso se public6 en virtud de una orden la corte federal en el caso de US EEOC et al. v.
Bisconti Farms, Inc. y Bisconti Management, Inc., Acci6n Civil No. 5:18-cv-04166-MAK (E.D. Pa.),
resolviendo una demanda presentada por la Comisi6n de lgualdad de Oportunidades en el Empleo
("EEOC"), una agencia del Gobierno de los Estados Unidos, contra las Bisconti Farms, Inc. y Bisconti
Management, Inc. ("Bisconti").

       Para resolver la demanda, Bisconti y la agencia EEOC ban entrado en una sentencia acordada
que proporciona, entre otras cosas, lo siguiente:

        (1) Bisconti tiene prohibido por una orden judicial federal y por la ley federal discriminar
            contra empleados debido a sexo, incluyendo pero no limitado a someter a ningun empleado
            a acoso sexual;

        (2) Bisconti tiene prohibido tomar represalias contra cualquier persona porque el o ella se ha
            opuesto a cualquiera practica prohibida por el Titulo VII, presentado un cargo de
            discriminacion a Titulo VII, haber participado en la investigaci6n o el procedimiento
            conforme al Titulo VII, o reivindicar cualquiera de sus derechos bajo el Decreto de acuerdo
            Extrajudicial; y

        (3) Bisconti proporcionara entrenamiento obligatorio a todos los empleados sobre la
            discriminaci6n sexual, el acoso sexual, las represalias y Las politicas de Bisconit que
            prohiben ta! discriminaci6n.

        La EEOC hace cumplir las leyes federales que prohiben la discriminaci6n en el empleo por
motivos de raza, color, origen nacional, sexo, religion, discapacidad, edad, embarazo / parto /
condiciones medicas relacionadas, informaci6n genetica, o represalias por oponerse a las practicas que
razonablemente se cree que son discriminatorias o de presentar o de participar en un cargo de
discriminaci6n. Si usted cree que ha sido discriminado o que se estan tomando represalias en su contra
por oponerse o por reportar cualquier tipo de discriminaci6n, usted tiene derecho, bajo la ley federal,
a ponerse en contacto con la EEOC y reportar esa discriminaci6n o esa represalia. La EEOC puede ser
contactada al (800) 669-4000, TTY para personas con problemas auditivos (800) 669-6820, o por
correo electr6nico a info@eeoc.gov. La EEOC es una agencia federal de aplicaci6n de la ley y no cobra
por recibir o por investigar las quejas.

Este aviso debe permanecer publicado durante tres afios a partir de la fecha de abajo y no debe
ser alterado, borrado o cubierto por cualquier otro material.


Pecha                                  Por: Bisconti Farms, Inc. y Bisconti Management, Inc.

                                                 29
